Citation Nr: 0931033	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-13 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUE

Entitlement to an effective date earlier than March 31, 2005, 
for the award of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1963 to June 
1966.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2006 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefit sought on appeal.  

The Board notes that additional evidence was submitted after 
the last statement of the case, and no waiver from the 
Veteran was received.  However, as this evidence includes 
only employment questionnaires dated from 2007 and 2008 
concerning the Veteran's current employment status, they are 
not pertinent in any way to the pending claim for an earlier 
effective date.  A waiver for this evidence is not necessary, 
nor is the initial consideration of this evidence by the RO.



FINDINGS OF FACT

1.  A communication received on May 20, 1998, is construed as 
an informal claim for entitlement to TDIU and the Board finds 
the Veteran was unemployable at this time.

2.  Prior to May 20, 1998, the Veteran did not have one 
service-connected disability ratable at 60 percent or more, 
or two or more service- connected disabilities with at least 
one service-connected disability ratable at 40 percent or 
more and the combined service-connected rating at least 70 
percent or more; additionally, prior to this date the Veteran 
was not shown to be employable due to his then-single service 
connected disability, residuals of a fracture to the second 
toe on his right foot.




CONCLUSION OF LAW

The criteria for an effective date prior to March 31, 2005, 
for the award of TDIU  have been met.  38 U.S.C.A.  § 5110, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As contended by the Veteran and his representative in the May 
2009 hearing, the Veteran seeks an earlier effective date of 
1998 for his receipt of TDIU benefits.  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
general rule with respect to the effective date for an award 
of increased compensation is that the effective date shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o)(1) (2009).  An exception to this rule applies where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation. In that 
situation, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002);38 C.F.R. § 3.400(o)(2) 
(2009); Harper v. Brown, 10 Vet. App. 125 (1997).  In all 
other cases, the effective date will be the "date of receipt 
of claim or date entitlement arose, whichever is later."  38 
C.F.R. § 3.400(o)(1) (2009); VAOPGCPREC 12-98 (Sept. 23, 
1998), 63 Fed. Reg. 56, 703 (Oct. 22, 1998).  Therefore, 
three possible dates may be assigned depending on the facts 
of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an appropriate effective date for an increased 
evaluation, VA must make two essential determinations. It 
must determine (1) when a claim for an increased rating was 
received and (2) when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to an 
increased evaluation. See 38 C.F.R. §§ 3.155, 3.400(o)(2) 
(2006).

In this case, the earliest possible date assignable is May 
20, 1998, because this is the date on which the Veteran first 
met the schedular requirement of having one disability 
ratable at 60 percent or more and was thus first eligible for 
those benefits.  See  Norris v. West, 12 Vet. App. 413 
(1999).   In a March 2005 rating decision, the Veteran was 
granted service connection for posttraumatic stress disorder 
(PTSD) and assigned an evaluation of 70 percent, effective 
from May 20, 1998, the date of claim.  Prior to May 20, 1998, 
the Veteran did not have one service-connected disability 
ratable at 60 percent or more, nor did he have two or more 
service- connected disabilities with at least one service-
connected disability ratable at 40 percent or more and the 
combined service-connected rating at least 70 percent or 
more.  As such, any evidence, including an April 2006 letter 
of the Veteran's treating psychiatrist, Luis C. Rodriguez, 
M.D., describing the Veteran's inability to work prior to May 
20, 1998 due to his psychiatric disability is of no benefit 
to the Veteran's claim.

Further, while a total disability rating may also be assigned 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) 
for Veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a), this is not the case 
here.  Prior to May 20, 1998 the Veteran was service 
connected for only one disability, residuals of a fracture to 
the second toe on the Veteran's right foot.  This disability 
has been rated as continuously noncompensably disabling since 
November 1979.  A review of the medical record, including VA 
examinations pertaining to the bones and feet conducted in 
April 1993 and July 1980, do not in any way support 
unemployability due to the Veteran's foot disability.  For 
all of these reasons, May 20, 1998 serves as the earliest 
possible effective date for a total rating due to individual 
unemployability.  

Having established the earliest possible effective date in 
this case, the Board notes that at the May 2009 hearing, the 
Veteran's representative argued that this should be the 
actual effective date in this case.  The Veteran's 
representative argued that the Veteran's May 20, 1998 claim 
for service connection for PTSD should also have been 
construed to include a claim for TDIU.  On review of the 
record, the Board must agree.  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  The Board finds 
that the May 20, 1998 letter serves as a declaration of the 
Veteran's uneomployability due to his PTSD.  In the letter, 
the Veteran compared the quality of his life pre-service and 
post-service, to include his resultant unemployability, in 
support of his desire for compensation for that 
unemployability and for the current symptoms of his PTSD.  
The Veteran stated, "I returned to society totally unable to 
organize my efforts, fit into the daily routines of work and 
business and in the interim of a ten year period I held no 
less than 52 jobs."  He also stated, "my Vietnam postrauma 
developed into a mental disorder and the combination of these 
two conditions has stripped me of any opportunities in the 
market place or with career goals."  The Board construes 
this as an informal claim under 38 C.F.R. § 3.155.  As such, 
the date of claim here is May 20, 1998.  

The next step of the inquiry is to determine the date on 
which the Veteran's unemployability became factually 
ascertainable.  While the regulations do not provide a 
definition of "substantially gainful employment," VA 
Adjudication Procedure Manual, M21-1, Part VI, paragraph 
7.09(a)(7), defines the term as "that which is ordinarily 
followed by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the Veteran resides."  Also, in Faust v. West, 13 Vet. 
App. 342 (2000), the Court defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the Veteran 
actually works and without regard to the Veteran's earned 
annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  And in this context, the Court noted the 
following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):  It is clear that the claimant need not 
be a total 'basket case' before the courts find that there is 
an inability to engage in substantial gainful activity. The 
question must be looked at in a practical manner, and mere 
theoretical ability to engage in substantial gainful 
employment is not a sufficient basis to deny benefits.  The 
test is whether a particular job is realistically within the 
physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, 
a Veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability or 
in which special consideration was given on account of the 
same.  See 38 C.F.R. § 4.18.

Here, the Board finds the Veteran was unemployable as of the 
date of his May 1998 claim.  A review of the record reveals 
that the Veteran has been in receipt of Social Security 
disability benefits since 1983 for his psychiatric 
disability.  This evidence is highly probative of his 
unemployability.  While the record reflects sporadic 
employment throughout several years since the Social Security 
award, the Board finds this to be marginal employment, at 
best.  Indeed, letters from the Social Security 
Administration dated in August 2000 and July 1999, for 
example, discuss the Veteran's attempts at "trial work" in 
an effort to determine whether he could perform substantial 
work.  It does not appear that any of these attempts were 
successful.  For example, an August 1997 treatment note 
indicates the Veteran "[could not] work steadily."  By a 
July 1998 treatment note it appeared he was not working at 
all.  In a June 1999 treatment note he was again "working a 
little."  This inability to engage in substantial employment 
is bolstered by a May 1999 letter from Dr. Rodriguez to the 
Social Security Administration.  In the letter, Dr. Rodriguez 
stated, "[the Veteran] suffers from Chronic Schizophrenia 
Disorder. In spite of his limitations he has worked part-
time," further explaining, "[w]e have discussed with him 
that it would be much better to stop work or get a less 
stressful position, within the guidelines of Social 
Security."  Given all of this evidence, the Board finds that 
as of May 20, 1998 the Veteran was unemployable for VA 
purposes.  

There is no need to consider whether the Veteran's 
unemployability was factually ascertainable within the year 
prior to May 20, 1998 because, as above, the Veteran was not 
eligible for TDIU benefits until that date.  Moreover, the 
evidence supports that the Veteran actually became 
unemployable more than a year prior to May 20, 1998, 
rendering the date of claim as the effective date.

Accordingly, the Board finds May 20, 1998 to be the earliest 
possible effective date for the establishment of TDIU.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
March 2006 provided the Veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  Additionally, a separate letter of March 2006 
provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
his claim be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He has 
had a personal hearing before the Board.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.  

ORDER


An effective date of May 20, 1998 for the award of TDIU is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


